1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT

8                                SOUTHERN DISTRICT OF CALIFORNIA

9
                                                            Case No.: 16CV2328-WQH(BLM)
10   NUTRITION DISTRIBUTION LLC,

11                                         Plaintiff,       ORDER DENYING DEFENDANTS’ EX
                                                            PARTE MOTION TO PERMIT MSC
12   v.                                                     ATTENDANCE VIA TELEPHONE,
                                                            VACATING MSC, AND SETTING
13   PEP RESEARCH, LLC, BRIAN REYNDERS,
                                                            TELEPHONIC ATTORNEYS-ONLY CASE
     FRED REYNDERS, AND DOES 1-10,
14                                                          MANAGEMENT CONFERENCE
                                       Defendants.
15                                                          [ECF No. 64]
16         On October 16, 2018, Defendants filed an Ex Parte Motion to Permit MSC Attendance Via
17   Telephone. ECF No. 64. Defendants’ three representatives request permission to attend the
18   October 22, 2018 Mandatory Settlement Conference (“MSC”) via telephone. Id. at 2. In support,
19   Defendants argue there is good cause for their request because Defendant (1) Brian Reynders
20   is a mis-named party who has no involvement with Defendant PEP and who should be dismissed
21   when the pending motion for summary judgment is decided, (2) Fred Reynders is a retired
22   septuagenarian who cannot afford the cost, stress, and time required to attend the MSC in
23   person, and (3) Brent Reynders, who has a one-man business, also cannot afford the cost and
24   time required to attend the MSC in person. Id.; see also ECF No. 64-1, Declaration of Stephen
25   M. Lobbin in Support of Ex Parte Motion to Permit MSC Attendance Via Telephone (“Lobbin
26   Decl.”) at ¶¶ 4-6. In further support, Defendants argue that they do not have money to spend
27   traveling to the MSC from Texas where they reside, because they were recently sanctioned by
28   the Court. Id.; see also Lobbin Decl. at ¶ 7. Finally, Defendants argue that same considerations

                                                        1
                                                                                  16CV2328-WQH(BLM)
1    that took place when the Court permitted Plaintiff to telephonically depose Defendants to limit

2    expenses, should apply here as well. Id. at 3.

3          On October 16, 2018, Plaintiff filed an Opposition to Defendants’ Ex Parte Motion to Permit

4    MSC Attendance Via Telephone. ECF No. 65. Plaintiff contends Defendants’ motion should be

5    denied because Defendants have been aware of the MSC since April 16, 2018 and their late

6    request to be excused demonstrates a lack of diligence. Id. at 2. Plaintiff further contends that

7    the basis of Defendants’ request does not meet the standard required for being excused from

8    personal appearance. Id. Plaintiff notes that its representative has already arranged travel from

9    Idaho to California for the MSC and would “be subject to costs” if the Court were to hold the

10   conference telephonically. Id. at 3.

11         Defendants’ motion is DENIED. The Court’s chambers rules state that “[t]he Court will

12   not grant requests to excuse a required party from personally appearing [at an MSC] absent

13   extraordinary circumstances. Distance of travel alone does not constitute an ‘extraordinary

14   circumstance.’” In addition, the November 3, 2017 scheduling order that was entered in this

15   case states that “[u]nless there is good cause, persons required to attend the conference

16   pursuant to this Order shall not be excused from personal attendance.” ECF No. 22 at 4. The

17   Court believes that the presence of all parties and counsel is critical to the possibility of a

18   successful settlement. However, after reviewing the parties’ settlement statements, the Court

19   finds that the parties are not ready to engage in meaningful settlement discussions at this time

20   and VACATES the MSC set for October 22, 2018 at 1:30 p.m. The Court will hold a telephonic,

21   attorneys-only Case Management Conference on November 8, 2018 at 3:00 p.m. All other

22   deadlines and requirements remain as previously set. See ECF Nos. 22 and 34.

23         IT IS SO ORDERED.

24   Dated: 10/18/2018

25

26

27
28

                                                      2
                                                                                   16CV2328-WQH(BLM)
